Title: To George Washington from Thomas Dawson, 31 July 1783
From: Dawson, Thomas
To: Washington, George


                        
                            
                            May it please your Excellency
                            Poolby Street Dublin Ireland 31 July 1783
                        
                        I have information given me your Excellency has at different times advertized for a Person properly Skill’d
                            in the Art of Agriculture in order to bring the lands in your Dominions to the same degree of perfection as in England
                            &c.
                        I now take the Liberty to Solicit your Excellency on the Business; I was Born in the Co. of Durham in the
                            North of England where I was brot up in that line, I removed from thence into the South of England were I follow’d the
                            same profession as a Farmer for several Years in the County of Essex where I was held in the highest Estimation; having
                            engaged in a Farm of Land a mere Wilderness, which after a few years I brot to the highest perfection by proper
                            Cultivation & Industry; when there I was engaged to leave thence by the Right Honable & Honable the Dublin
                            Society in Ireland where I am now Employ’d & has been there three Last Years with the greatest Credit &
                            Reputation, Yet I do not meet the Encouragement I expected when I first engaged with the Society, as I
                            do not make much above one Hundred & Fifty Pounds per Ann.
                        If your excellency will allow me the proper Encouragement I expect my Abilities are deserving, I shou’d not
                            have the least objections of serving you in America, if your excellency has yet occation for such Person, with the addition
                            of Expences Over being paid. Your Answer on the Business with your Sentiments will confer a great favr on Your
                            Excellency most Obedient & very Humble servant
                        
                            Thos Dawson
                        
                        
                            P.S. If you do want you will please mention what Sallery you wou’d allow per Ann. & also what
                                other perquisets I may expect.
                        

                    